DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-9, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fitterer (20160213882).

As to claim 1, Fitterer discloses: A method of expanding an expandable introducer (10) from an unexpanded configuration to an expanded configuration, the method comprising: disposing an expander (16) within a lumen of the expandable introducer (paragraph 0071-0072); distally displacing the expander through the lumen such that an expander member (distal end of 16) of the expander exerts an outward radial force on an interior surface of the expandable introducer and such that a portion 
Fitterer fails to explicitly disclose: retrieving the expander from the lumen of the expandable introducer; and disposing a support member in an expanded state within the lumen of the expandable introducer, wherein the support member is configured to remain in the expandable introducer and maintain the expandable introducer in the expanded configuration while the expandable introducer is in use. However, examiner notes that the expandable catheter cannot stay expanded without a larger tube inside (see paragraph 0050). Also it’s disclosed that both dilator 16 and tube 18 (both of which have larger diameters than the compressed diameter of the expandable catheter (see paragraph 0068 and 0080), can be used in the same procedure. It just is not clear in what order they are used. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to insert the expander (dilator 16) first, wherein once the dilator expanded the outer tube, the user would retrieve the dilator then insert the support member (18) in an expanded state within the lumen of the expandable introducer (see figure 6-7), wherein the support member is configured to remain in the expandable introducer and maintain the expandable introducer in the expanded configuration while the expandable introducer is in use (see paragraphs 0050 and paragraph 0075), since there are only a finite number of predictable solutions. Either the dilator is inserted before 18 or the dilator is inserted with 18. Thus modifying the method of Fitterer to first insert the dilator, then the medical device 18 would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 2, Fitterer discloses the invention of claim 1, Fitterer further discloses: wherein the portion of the expandable introducer that expands is an expandable member disposed along a portion of the expandable introducer (see figures 1-2), wherein the expandable member comprises an outer panel (see figure below), an inner panel (see figure below), and a medial panel disposed between the outer panel and the inner panel (see figure below), and wherein the inner panel, the medial panel, and the outer panel are each layered against each other in the unexpanded configuration (see figure below).

    PNG
    media_image1.png
    754
    1085
    media_image1.png
    Greyscale



As to claim 4, Fitterer discloses the invention of claim 1, Fitterer further discloses: positioning a portion of the expandable introducer within a vessel of a subject (when 10 is first introduced, see paragraph 0065 for example); allowing the portion of the expandable introducer positioned within the vessel to come to a body temperature of the subject prior to distally displacing the expander through the lumen of the expandable introducer (seen as the time it takes to insert 16). Examiner notes from the moment the device is inserted into the vessel, the device is changing temperature (becoming closer to body temperature).

As to claim 6, Fitterer discloses the invention of claim 2, Fitterer fails to directly disclose: wherein a thickness of the outer and inner panels is greater than a thickness of the medial panel.
It would have been obvious to one of ordinary skill in the art to have made the thickness of the outer and inner panels of Fitterer, greater than a thickness of the medial panel in order to fit the particular procedure being done since this claimed dimension of the outer and inner panels does not change the tubes ability to fold to a smaller configuration. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 7, Fitterer discloses the invention of claim 6, Fitterer further discloses: wherein the expandable introducer further comprises an elongate member (10 is an elongate member), the elongate member comprises a first wall (material that attaches to expander member at both ends, see paragraph 0053 where only one set of folds can be used) that extends circumferentially from a first end (see figure below) to a second end (see figure below), and wherein the expander member is disposed between the first end and the second end (see figure below and attached figure above, wall is seen as material that runs around the rest of the device).

    PNG
    media_image2.png
    808
    801
    media_image2.png
    Greyscale


As to claim 8, Fitterer discloses the invention of claim 7, Fitterer further discloses: wherein the inner panel of the expandable member extends from the first end of the first wall (see figure above) and the outer panel of the expandable member extends from the second end of the first wall (see figure above).

As to claim 9, Fitterer discloses the invention of claim 8, Fitterer fails to directly disclose: wherein a thickness of the expandable member in the unexpanded configuration is equivalent to the thickness of the first wall. 
It would have been obvious to one of ordinary skill in the art to have made the thickness of the expandable member in the unexpanded configuration is equivalent to Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 11, Fitterer discloses the invention of claim 1, Fitterer further discloses: wherein the expander member is disposed at a distal end of the expander (see figure 4). 

As to claim 16, Fitterer discloses the invention of claim 1, Fitterer fails to directly disclose: wherein the expandable introducer transitions from a 5 French configuration to a 7 French configuration. Examiner notes Fitterer does disclose the size of the tube 10 (see paragraph 0059), but the claimed range is not covered. Applicant gives a wide range of dimensions in paragraphs 0034-0036. 
It would have been obvious to one of ordinary skill in the art to have made the expandable introducer transition from a 5 French configuration to a 7 French configuration in order to fit the particular procedure being done since this claimed Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 17, Fitterer discloses the invention of claim 3, K Fitterer further discloses: wherein the outer panel, the inner panel, and the medial panel of the expandable member are integral and folded relative to each other (see figure 2A and figure above).

As to claim 18, Fitterer discloses the invention of claim 17, Fitterer further discloses: wherein displacing the inner panel, the medial panel, and the outer panel unfold relative to each other to expand the expandable introducer to the unexpanded configuration (see figure 2A and 10, folds unfold to expand tube).



Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fitterer (20160213882) in view of Lenker (20060135981). 

As to claim 10, Fitterer discloses the invention of claim 1, Fitterer fails to directly disclose: (claim 10) wherein the expander member is disposed around at least a portion of an outer surface of the expander or (claim 12) wherein the expander member comprises a balloon.
In the same filed of endeavor, namely expandable catheters, Lenker teaches that using a expander (balloon 320 in device of figure 3), (claim 10) wherein the expander member (balloons) is disposed around at least a portion of an outer surface of the expander (see figure 4a and paragraph 0075-0076) and (claim 12) wherein the expander member comprises a balloon (paragraph 0075-0076) is known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the expander mechanism of Fitterer that allows the user to apply a force to an outer sheath and expand the outer sheath, for the balloon expander mechanism of Lenkers figure 3 since these mechanisms perform the same function of expanding a compressed outer sheath. Simply substituting one expander means for another would yield the predicable result of allowing a user to selectively expand a sheath at a target site. See MPEP 2143.

As to claims 13-15, Fitterer discloses the invention of claim 1, Fitterer fails to directly disclose: (claim 13) expanding the expander member to an expanded configuration to expand the expandable introducer from the unexpanded configuration 
In the same filed of endeavor, namely expandable catheters, Lenker teaches that using a balloon expander (320, see figure 3a) to expand a sheath is known in the art, wherein (claim 13) expanding the expander member to an expanded configuration to expand the expandable introducer from the unexpanded configuration to the expanded configuration (paragraph 0074-0075), (claim 14) relaxing the expander member to a relax configuration (paragraph 0076-0077) and (claim 15) wherein the expander is retrieved from the lumen of the expandable introducer after the expander member is in the relaxed configuration (paragraph 0076-0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the expander mechanism of Fitterer that allows the user to apply a force to an outer sheath and expand the outer sheath, for the balloon expander mechanism of Lenkers figure 3 and the accompanying method of expanding/removing the expander since these mechanisms perform the same function of expanding a compressed outer sheath. Simply substituting one expander means for another would yield the predicable result of allowing a user to selectively expand a sheath at a target site. See MPEP 2143.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitterer (20160213882) in view of Shumer (20140276412).


In the same field of endeavor, namely stent delivery devices, Shumer discloses a stent delivery device comprising (claim 19) an elongate member (outer tube) including a distal end and a proximal end and a reinforcement member (see paragraph 0074 of shumer) that is disposed within a portion of the elongate member and (claim 20) wherein the reinforcement member comprises at least one of a braid and a wire (paragraph 0074 of shumer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the delivery device 18 of Fitterer (which can be a stent delivery device as per paragraph 0074) that allows the user to deliver a stent to a target location, for the stent delivery mechanism of Shumer since these stent delivery devices perform the same function of delivering a stent to a target location. Simply substituting one stent delivery means for another would yield the predicable result of allowing a user to deploy a stent at a target site. See MPEP 2143.

Allowable Subject Matter
Claim 21 is allowed.
In combination with the remainder of claim 21, no art on record could be found to teach: simultaneously displacing an expander and a support member within a lumen of an introducer, distally displacing the expander and support member through the lumen such that an expander member of the expander exerts an outward radial force on an interior surface of the expandable member  and retrieving the expander from the lumen without withdrawing the support member. The closest art found was Fitterer (20160213882). Examiner notes the expandable catheter of Fritter cannot stay expanded without a larger tube inside (see paragraph 0050). In addition, it is disclosed that both dilator 16 and tube 18 (both of which have larger diameters than the compressed diameter of the expandable catheter (see paragraph 0068 and 0080), can be used in the same procedure. It just is not clear in what order they are used. However even with this teaching, it is unclear how the device would operate if both 16 and 18 were used simultaneously. It is not clear if 16 could fit inside 18, or why anyone would operate the device this way. Furthermore, even if it was attempted, the expander (16) would not be able to exerts an outward radial force on an interior surface of the expandable member as required by claim 21 because 18 would be located over 16. Finally, it’s unclear how the device would act if 16 were removed from 18 during the procedure or if the device would even function when sued in this way. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771